Case 7:20-cv-01399-NSR Document 1-38 Filed 02/18/20 Page 1 of 2




                  EXHIBIT KK
       Case 7:20-cv-01399-NSR Document 1-38 Filed 02/18/20 Page 2 of 2


From:             Maureen Landro
To:               Dahan, Kaela
Subject:          FOIL 324
Date:             Friday, July 5, 2019 12:47:27 PM
Attachments:      Town Clerk_20190705_122800.pdf
                  Town Clerk_20190705_122658.pdf


Good Afternoon:

               RE: FREEDOM OF INFORMATION REQUEST # 324
                   GRACE BAPTIST CHURCH

In reference to the above FOIL request please be advised of the following:
1) No records exist.
2) No records exist.
3) Attached are the minutes requested from a Town Board meeting. A recording of such
meeting is available on a CD. The cost for the CD is $5.00. If you would like a copy of the
CD
     please send me payment in the amount of $5 made out to the Town of Clarkstown and I
will mail the CD to you.
4) No such records exist.
              (B) The Town of Clarkstown does not maintain records in the manner and
categories as contemplated by our request.
              (C) Attached is a copy of the ZBA application.

Maureen

--
Maureen Landro
Town Clerk's Office
10 Maple Avenue
New City, NY 10956
(Phone) 845-639-2010
(Fax) 845-639-2008
